Citation Nr: 1226527	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left-ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from July 2004 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that, in pertinent part, denied the Veteran's claim of entitlement to service connection for left-ear hearing loss.  The RO in Lincoln, Nebraska, currently has jurisdiction of the claims file.


FINDING OF FACT

The probative evidence of record indicates that the Veteran demonstrated left-ear hearing loss upon entry into service and the same did not undergo an increase in severity during service.


CONCLUSION OF LAW

Preexisting left-ear hearing loss was not aggravated during service.  38 U.S.C.A.      §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in February 2008, sent prior to the initial adjudication of his claim in June 2008, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as well as those elements required by Dingess.  

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service and VA treatment records.  The Veteran has not identified any additional records that VA failed to obtain. 

In accordance with the duty to assist, a VA examination was conducted in April 2008.  The examiner noted that the claims folder was reviewed, considered the Veteran's medical and lay history, conducted appropriate tests, and provided a well-reasoned opinion.  Therefore, as the examination provided by VA was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Finally, while additional evidence was received after the issuance of the June 2009 supplemental statement of the case, they are either duplicative or not relevant to the claim for service connection for left ear hearing loss.  Thus, remand for the issuance of a supplemental statement of the case is not required.


Service Connection

The Veteran, in his May 2009 Substantive Appeal, asserted that his left-ear hearing loss was aggravated by fire fights and military noise exposure.  The Veteran 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered, in essence, presumed, to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As specifically concerning the claim for left-ear hearing loss, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present appeal, the Veteran's Report of Medical Examination, dated in May 2004 and conducted for the purpose of entry into service, indicates that his left-ear hearing acuity was recorded as follows: 


HERTZ

500
1000
2000
3000
4000
LEFT
10
5
25
55
55

As the Veteran, upon entry into service, demonstrated a left-ear auditory threshold in at least one of the specified frequencies of 40 decibels or greater, his hearing loss at that time comported with VA standards for a ratable disability and there is no doubt that he entered service with pre-existing left-ear hearing loss.  38 C.F.R.         § 3.385.  

Thus, the Veteran has left-ear hearing loss "noted" at entry into service and is not presumed sound.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The remaining inquiry is whether the Veteran's pre-existing left-ear hearing loss underwent an increase in severity and was aggravated beyond the natural progress of the disease by his service, specifically, by his firefights and military noise exposure.  

The Veteran is competent to report that he was involved in firefights during service.  Layno, 6 Vet. App. 465, at 470.  There is no evidence that he is not credible.  His service personnel records indicate that his military occupational specialty (MOS) was infantryman, and he is in receipt of the Combat Infantryman's Badge.  Thus, the Board concedes that the Veteran was exposure to acoustic trauma during service.  See 38 U.S.C.A. § 1154(b).

The Veteran's hearing acuity was measured during service, in May 2005.  At that time, his left-ear hearing acuity was recorded as follows: 


HERTZ

500
1000
2000
3000
4000
LEFT
10
0
20
50
45

The Veteran's hearing acuity was also measured in September 2007, shortly before his separation from service in December 2007.  At that time, his left-ear hearing acuity was recorded as follows: 


HERTZ

500
1000
2000
3000
4000
LEFT
15
10
25
45
45

On VA examination in April 2008, the Veteran's left-ear hearing acuity was recorded as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
10
25
55
45

The examiner, based on review of the claims file, physical examination, and review of the Veteran's medical history, including his lay assertions as to his in-service noise exposure and sensation of decreased left-ear hearing acuity, concluded that there was no significant change in the Veteran's hearing status evidenced in the results of audiometric testing dated upon entry to service, separation from service, and the present time.  She asserted that hearing loss resulting from noise exposure would be recognizable at the time of the noise exposure and there is no clinical research suggesting that hearing loss would progress when removed from the source of the noise.

In this regard, the VA examiner's April 2008 examination report appears to contain a typographical error.  The examiner originally cited the Veteran's service entrance examination correctly as being conducted in 2004; however, later in the report, in the portion containing her opinion, described above, she cited the date of the Veteran's service entrance examination incorrectly as being conducted in 1984.  It is clear, by a reading of the complete examination report, that she intended to again refer to the auditory thresholds measured at the time of the Veteran's entry into service and such are indeed dated in May 2004.

The VA examiner's opinion that the Veteran's left-ear hearing loss has not significantly changed, in essence, that there was no increase in severity of the Veteran's pre-existing left-ear hearing loss, is probative evidence in the present appeal.  She provided reasoning for her opinion, citing results of previous instances of audiometric testing, and reviewed the claims file and the Veteran's medical history, including his lay assertions.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. 120, at 124.  There is no basis upon which to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

To be clear, as discussed above, aggravation of a pre-existing disability may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  While the Veteran, in his May 2009 Substantive Appeal, highlighted his service treatment records demonstrating an thresholds shift from the auditory testing conducted in May 2005 to the auditory testing conducted in August 2007.  Indeed, the Veteran's left-ear hearing acuity shifted 10 degrees worse at 1000 and 2000 Hertz, and 5 degrees worse at 500, 3000 and 4000 Hertz.  However, when comparing the May 2004 entrance audiogram to the September 2007 audiogram, left-ear hearing loss shifted 5 degrees worse and 500 and 1000 Hertz, but shifted 10 degrees better at both 3000 and 4000 Hertz.  Regardless, the VA examiner, considering the results of all instances of audiometric testing, specifically reported that there was no significant change in the Veteran's hearing status.  In essence, she considered the threshold shifts cited by the Veteran and determined that such did not represent an increase in severity of the Veteran's pre-existing left-ear hearing loss during service.

Thus, while the Veteran is competent to report experiencing symptoms such as the sensation of decreased left-ear hearing acuity, he is not competent to offer evidence that his left-ear hearing loss underwent an increase in severity during service, or was aggravated during service; as such assessments are not simple in nature.  See Jandreau; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran has the skills, knowledge, or expertise to interpret the results of the audiometric testing cited by the VA examiner and render an opinion as to whether such demonstrates clinical evidence of an increase in severity of his left-ear hearing loss.

In sum, the weight of the medical evidence demonstrates that the Veteran's pre-existing left-ear hearing loss underwent no increase during service and may thus not be considered, in essence, presumed, to have been aggravated by active service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 


ORDER

Service connection for left-ear hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


